DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1, and thus dependent claims 2-6 and 8-13, claims 2-6 and 8-13; claim 7, and thus dependent claims 14-19, and claims 15-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in part:
“…a battery main body which includes one or more power generation elements configured by laminating a positive electrode layer including a positive electrode active material layer and a positive electrode current collector, an electrolyte layer including a separator and an electrolytic solution, and a negative electrode layer including a negative electrode active material layer and a negative electrode current collector, in this order…”

The claim then goes on to define features relative to the positive electrode current collector (singular) and the negative electrode current collector (singular); however, the claim fails to invoke proper antecedent basis given there can be a plurality of power generation elements presented given the language of “one or more power generation elements” that each have the the positive electrode current collector of the claim.  For the same reason, claim 7 is also rejected.  The claims requires correction, and the issue extends to all the dependent claims requiring the singular components (claims 3, 4, 6, 9, 10, 15, 16).
	Claim 3 recites in part, “in a case where an area of a joint portion between the end portion on the outer side of the side of the negative electrode current collector and the end portion on the inner side of the negative electrode terminal is…”  Claim 1 recites that, “wherein an end portion of an outer side of the negative electrode current collector and an end portion on an inner side of the negative electrode terminal are joined with each other…”  Claim 3 appears to require a new entity of a joint portion; however, based on the disclosure, it appears this is an antecedent basis issue and claim 3 should be amended to “the joint portion” (see claim 9 which properly invokes antecedent basis).   	
	Claims 2, 5, 8, 11, 13 and 17 each recite “in a/the short direction” which is not clear in terms of what direction this is meant to define.  
Claim 5 recites the limitation "the short direction” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 12 and 18 each recite, “…wherein a thermal shrinkage percentage of the separator at 160 °C is equal to or greater than 0% and less than 40%.”  The language is ambiguous functional language as there is not a clear cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.  As detailed in MPEP 2173.05(g),  
Appropriate correction is required.  

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 12 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to 
	As noted in MPEP 2164.08(a):
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (Examiner emphasis).

	Accordingly, the claims recite a state property while the specification discloses zero examples of the specific structure and/or composition required to achieve the stated property.  Accordingly, the claims are rejected given the disclosure is not commensurate with the scope of the claim.
	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4, 6, 7, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiyuki et al. (JP 2008-060407) (machine translation provided).  
Regarding claim 1, Toshiyuki teaches a lithium ion battery (P17:  positive electrode 21 and negative electrode 23 are each capable of reversibly occluding and releasing lithium ions; P19:  the electrolyte is a nonaqueous electrolyte containing a lithium salt) comprising:  
a battery main body 20 which includes one or more power generation elements (Figs. 1-4) configured by laminating
a positive electrode layer 21 including a positive electrode active material layer 211 and a positive electrode current collector 212 (including positive current collector lead portion 213) (P4, 16-17; Fig. 3), 
an electrolyte layer including a separator 22 and an electrolytic solution (P5, 19; Fig. 3), and 
a negative electrode layer 23 including a negative electrode active material layer 231 and a negative electrode current collector 232 (including negative current collector lead portion 233) (P4, 16-17; Fig. 3), in this order;
an outer package 11 in which the battery main body is sealed (P19-20);
a positive electrode terminal 31 which is electrically connected to the positive electrode current collector (212, 213) and at least a part of which is exposed to an outside of the outer package 11 (P12) ; and 
a negative electrode terminal 33 which is electrically connected to the negative electrode current collector (232, 233) and at least a part of which is exposed to the outside of the outer package (P12; Figs. 1 & 4),
wherein an end portion on an outer side of the negative electrode current collector (232, 233) and an end portion on an inner side of the negative electrode terminal 33 are joined with each other at welding point 401 (Figs. 1-2), and 


    PNG
    media_image1.png
    410
    664
    media_image1.png
    Greyscale

[FIG. 2]

    PNG
    media_image2.png
    306
    560
    media_image2.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  This is the same configuration as that of the instant application (see Fig. 3) in which a middle joining/welding section has two non-joined/non-welded portions 21, 22.  
It is noted that other interpretations of what the “first non-joint portion” can be exist such as those shown below:
[FIG. 2] – Interpretation 2


    PNG
    media_image3.png
    308
    556
    media_image3.png
    Greyscale


[FIG. 2] – Interpretation 3

    PNG
    media_image4.png
    373
    572
    media_image4.png
    Greyscale

Regarding claim 4, Toshiyuki teaches the lithium ion battery further comprising:
a second non-joint portion (annotated below) which is not joined with the negative electrode current collector (231, 232) and is different from the first non-joint portion, on a distal portion on the inner side of the negative electrode terminal 33:
[FIG. 2]

    PNG
    media_image5.png
    385
    582
    media_image5.png
    Greyscale

Note that other interpretations exist of the “second non-joint portion” such as that below:

    PNG
    media_image6.png
    378
    540
    media_image6.png
    Greyscale



Regarding claim 6, Toshiyuki teaches wherein an end portion on an outer side of the positive electrode current collector (212, 213) and an end portion on an inner side of the positive electrode terminal 31 are joined with each other at weld point 40 (Figs. 1-2), and a third non-joint portion (annotated below) which is not joined with the positive electrode terminal 31 is included on a most distal end portion on the outer side of the positive electrode current collector (212, 213): 

    PNG
    media_image7.png
    404
    655
    media_image7.png
    Greyscale

Regarding claim 7, Toshiyuki teaches a lithium ion battery (P17:  positive electrode 21 and negative electrode 23 are each capable of reversibly occluding and releasing lithium ions; P19:  the electrolyte is a nonaqueous electrolyte containing a lithium salt) comprising:  

a positive electrode layer 21 including a positive electrode active material layer 211 and a positive electrode current collector 212 (including positive current collector lead portion 213) (P4, 16-17; Fig. 3), 
an electrolyte layer including a separator 22 and an electrolytic solution (P5, 19; Fig. 3), and 
a negative electrode layer 23 including a negative electrode active material layer 231 and a negative electrode current collector 232 (including negative current collector lead portion 233) (P4, 16-17; Fig. 3), in this order;
an outer package 11 in which the battery main body is sealed (P19-20);
a positive electrode terminal 31 which is electrically connected to the positive electrode current collector (212, 213) and at least a part of which is exposed to an outside of the outer package 11 (P12) ; and 
a negative electrode terminal 33 which is electrically connected to the negative electrode current collector (232, 233) and at least a part of which is exposed to the outside of the outer package (P12; Figs. 1 & 4),
wherein an end portion on an outer side of the positive electrode current collector (212, 213) and an end portion on an inner side of the positive electrode terminal 31 are joined with each other at welding point 401 (Figs. 1-2), and 
a third non-joint portion (circled below in Figs. 1a) which is not joined (via welding) with the positive electrode terminal 31 is included on a most distal end portion on the outer side of the positive electrode current collector (212, 213) (not limited to full disclosure):

    PNG
    media_image8.png
    425
    640
    media_image8.png
    Greyscale

Regarding claim 10, Toshiyuki teaches the lithium ion battery further comprising:
a fourth non-joint portion (annotated below) which is not joined with the positive electrode current collector (212, 213) and is different from the third non-joint portion, on a distal portion on the inner side of the positive electrode terminal 31.
Regarding claim 16, Toshiyuki teaches the lithium ion battery according to claim 7, further comprising:
a fourth non-joint portion (annotated above) which is not joined (via welding) with the positive electrode current collector (212, 213) and is different from the third non-joint portion, on a distal portion on the inner side of the positive electrode terminal 31.

8.	Claims 1, 3, 4, 6, 7, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya et al. (US 2012/0077065).
	Regarding claim 1, Kaamiya teaches a lithium ion battery (abstract) comprising:
a battery main body 20 which includes one or more power generation elements configured by laminating a positive electrode layer including a positive electrode active material 
an outer package 11 in which the battery main body is sealed;
a positive electrode terminal 14 which is electrically connected to the positive electrode current collector 22 and at least a part of which is exposed to an outside of the outer package; and 
a negative electrode terminal 15 which is electrically connected to the negative electrode current collector 23 and at least a part of which is exposed to the outside of the outer package,
wherein an end portion on an outer side of the negative electrode current collector 23 and an end portion on an inner side of the negative electrode terminal 15 are joined with each other (at weld portion 26), and 
a first non-joint portion (illustrated in Fig. 2) which is not joined with the negative electrode terminal 15 is included on a most distal end portion on the outer side of the negative electrode current collector 23 (many interpretations). 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  
Regarding claim 3, Kamiya teaches wherein, in a case where an area of [the] joint portion 26 between the end portion on the outer side of the negative electrode current collector 1 [mm2] (Kamiya teaches weld/joint portion 26 is set to 20 mm2 – P28), and a battery capacity of the lithium ion battery is set as C1 [Ah] (Kamiya teaches the battery capacity is 4 Ah – P30), S1/C1 is equal to 20 mm2/ 4 Ah = 5, a value within the range claimed of “greater than 3.25 and equal to or less than 8.86.”  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) See MPEP §  2131.03
Regarding claim 4, Kamiya teaches the lithium ion battery further comprising:
a second non-joint portion (illustrated in Fig. 2 – multiple interpretations) which is not joined with the negative electrode current collector 23 and is different from the first non-joint portion, on a distal portion on the inner side of the negative electrode terminal 15.
Regarding claim 6, Kamiya teaches wherein an end portion on an outer side of the positive electrode current collector 22 and an end portion on an inner side of the positive electrode terminal 14 are joined with each other, and a third non-joint portion (illustrated – Fig. 2) which is not joined with the positive electrode terminal  14is included on a most distal end portion on the outer side of the positive electrode current collector.
Regarding claim 7, Kaamiya teaches a lithium ion battery (abstract) comprising:
a battery main body 20 which includes one or more power generation elements configured by laminating a positive electrode layer including a positive electrode active material layer and a positive electrode current collector 22, an electrolyte layer including a separator and an electrolytic solution, and a negative electrode layer including a negative electrode active 
an outer package 11 in which the battery main body is sealed;
a positive electrode terminal 14 which is electrically connected to the positive electrode current collector 22 and at least a part of which is exposed to an outside of the outer package; and 
a negative electrode terminal 15 which is electrically connected to the negative electrode current collector 23 and at least a part of which is exposed to the outside of the outer package,
wherein an end portion on an outer side of the positive electrode current collector 22 and an end portion on an inner side of the positive electrode terminal 14 are joined with each other (at weld portion 25), and 
a first non-joint portion (illustrated in Fig. 2) which is not joined with the negative positive  terminal 15 is included on a most distal end portion on the outer side of the positive electrode current collector 22 (many interpretations). 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  
Regarding claim 10, Kamiya teaches the lithium ion battery further comprising:
a fourth non-joint portion (illustrated – Fig. 2) which is not joined with the positive electrode current collector 23 and is different from the third non-joint portion, on a distal portion on the inner side of the positive electrode terminal 14.
Regarding claim 16, Kimiya teaches the lithium ion battery according to claim 7, further comprising:
a fourth non-joint portion (illustrated – Fig. 2) which is not joined with the positive electrode current collector 22 and is different from the third non-joint portion, on a distal portion on the inner side of the positive electrode terminal 14.

	Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2, 5, 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2008-060407) (machine translation provided) as applied to claims 1, 4, 6, 7, 10, and 16 above, and further in view of Ueda et al. (US 2017/0033342).
Regarding claims 2, 5, 8, 11, 14, and 17, Toshiyuki fails to disclose the maximum length of the given first-fourth non-joint portions in a short direction, and that wherein a maximum length of each of the first-fourth non-joint portions in a short direction is equal to or greater than 0.1 mm and equal to or less than 2.5 mm.  The claimed “maximum length in a short prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as thickness of the positive and negative electrode current collectors of Toshiyuki a thickness (reading on “the maximum length of the given first-fourth non-joint portions in a short direction”) of 0.1 to 10 mm, given Ueda teaches this is a suitable thickness range for said entities within a lithium ion battery, thereby providing the predictable results of a current collector capable of providing the necessary functions within the battery (electrical conduction, support of the active material, etc.).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

11.	Claims 2, 5, 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2008-060407) (machine translation provided) as applied to claims 1, 4, 6, 7, 10, and 16 above, and further in view of Jung et al. (US 2015/0024255).
Regarding claims 5, 11, and 17, Toshiyuki teaches welding portions 40, 40 as shown below, wherein on either side of the welding portion are the first-fourth non-joint portions as labeled (along with many other interpretations that read on the first-fourth non-joint portions): 

    PNG
    media_image9.png
    442
    661
    media_image9.png
    Greyscale

[FIG. 2]

    PNG
    media_image10.png
    380
    561
    media_image10.png
    Greyscale

	Toshiyuki fails to disclose the maximum length of the second and fourth non-joint portions in a short direction is equal to or greater than 0.1 mm and equal to or less than 2.5 mm.   
Jung teaches analogous art of a lithium ion battery configured in the same way and connected to a jig 180 for forming an electrical connection to an external device or adjacent another secondary battery (P48), wherein Jung studies the effect of the welding location with respect to heat generation as a result of the contact resistance that exists in the welding part (P53), and how the 
 [0054] If convection cooling by the ambient air is feeble, heat generated 
from the welding part is transferred to the jig 180 or the cell assembly 120 
through a conduction phenomenon.  In this instance, an amount of heat 
transferred to the jig 180 and the cell assembly 120 changes based on the 
locations of the different three spots A, B, and C. When the welding part is 
formed at the spot A closest to the cell assembly 120, an amount of heat 
transferred to the cell assembly 120 will be larger than an amount of heat 
transferred to the jig 180.  In contrast, when the welding part is formed at 
the spot C closest to the jig 180, an amount of heat transferred to the jig 180 
will be larger than an amount of heat transferred to the cell assembly 120.  
Also, when the welding part is formed at the intermediate spot B, an amount of 
transferred heat will be at an intermediate level between A and C.   


    PNG
    media_image11.png
    393
    533
    media_image11.png
    Greyscale

Jung further teaches that the welding part may be formed within a range of 10 mm from one end of the electrode lead 150 (analogous to terminals 31, 33) disposed within the case which corresponds to one interpretation of the claimed maximum length of the second and fourth non-joint portions in a short direction.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

	Regarding claims 2, 5, 8, 11, 14, and 17, the following interpretation is utilized for what the first and second non-joint portions are, wherein the third and fourth non-joint portions on the negative electrode assembly would correspond in position to the first and fourth non-joint portions shown below):
[FIG. 2] – Interpretation 3

    PNG
    media_image4.png
    373
    572
    media_image4.png
    Greyscale

	Toshiyuki fails to disclose the maximum length of the first through fourth non-joint portions in a short direction is equal to or greater than 0.1 mm and equal to or less than 2.5 mm as claimed.  Jung teaches analogous art of a lithium ion battery configured in the same way and connected to a jig 180 for forming an electrical connection to an external device or adjacent another secondary battery (P48), wherein Jung studies the effect of the welding location with 
 [0054] If convection cooling by the ambient air is feeble, heat generated 
from the welding part is transferred to the jig 180 or the cell assembly 120 
through a conduction phenomenon.  In this instance, an amount of heat 
transferred to the jig 180 and the cell assembly 120 changes based on the 
locations of the different three spots A, B, and C. When the welding part is 
formed at the spot A closest to the cell assembly 120, an amount of heat 
transferred to the cell assembly 120 will be larger than an amount of heat 
transferred to the jig 180.  In contrast, when the welding part is formed at 
the spot C closest to the jig 180, an amount of heat transferred to the jig 180 
will be larger than an amount of heat transferred to the cell assembly 120.  
Also, when the welding part is formed at the intermediate spot B, an amount of 
transferred heat will be at an intermediate level between A and C.   


    PNG
    media_image11.png
    393
    533
    media_image11.png
    Greyscale

Jung further teaches that the welding part may be formed within a range of 10 mm from one end of the electrode lead 150 (analogous to terminals 31, 33) disposed within the case which corresponds to one interpretation of the claimed maximum length of the first through fourth non-joint portions in a short direction.  In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists (see MPEP § 2144.05).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the welding portions 40, 40 of Toshiyuki such that they are formed within a range of 10 mm from one end of the positive and negative terminals 31, 33 disposed within the case given Toshiyuki teaches such a technique and construct and that this minimizes the influence of heat generated at the welding spot on the performance of the secondary battery (P18; fully disclosure), wherein this teaching equates to the first through the fourth non-joint portions as claimed having a maximum length in a short direction less than 10 mm (a range overlapping with the claimed range of equal to or greater than 0.1 mm and equal to or less than 2.5 mm).  

12.	Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2008-060407) (machine translation provided) as applied to claims 1, 4, 6, 7, 10, and 16 above, and further in view of Tanjou et al. (US 2003/0215702).
Regarding claim 3, Toshiyuki fails to teach the feature as claimed.  In the same field of endeavor, Tanjou teaches analogous art of lithium ion batteries and joint areas made by welding or rivets between positive/negative electrode terminals and respective bus-bars, and optimizes the joint area W (cm2) relative to the average discharge current (I) from the secondary cell (W/I > 0.1) (P24).  Amphours (Ah) is the amount of current or amps in a given duration of time.  Thus, although Tanjou does not optimize the joint area relative to Ah (amps/current in a given duration of time), Tanjou is optimizing a similar metric in terms of the joint area being relative to amps/current (although not for a given set of time).  Furthermore, although the weld joint of Tanjou is between the positive/negative electrode terminals and respective bus-bars (versus the 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of Tanjou of optimizing the weld joint area W of [the] joint portion between the end portion on the outer side of the negative electrode current collector and the end portion on the inner side of the negative electrode terminal of Toshiyuki relative to the discharge current or similar metric such as Ah (current for a given set of time) given Tanjou teaches such a technique is known for a similar weld joint area to provide the predictable result of securing a fairly large total join area to allow a large electric current discharge to flow while not being so large as to be useless in terms of space efficiency (P25).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C:  use of known technique to improve similar devices (methods, or products) in the same way supports a prima facie case of obviousness).
Regarding claims 9 and 15, Toshiyuki fails to teach the feature as claimed.  In the same field of endeavor, Tanjou teaches analogous art of lithium ion batteries and joint areas made by welding or rivets between positive/negative electrode terminals and respective bus-bars, and optimizes the joint area W (cm2) relative to the average discharge current (I) from the secondary > 0.1) (P24).  Amphours (Ah) is the amount of current or amps in a given duration of time.  Thus, although Tanjou does not optimize the joint area relative to Ah (amps/current in a given duration of time), Tanjou is optimizing a similar metric in terms of the joint area being relative to amps/current (although not for a given set of time).  Furthermore, although the weld joint of Tanjou is between the positive/negative electrode terminals and respective bus-bars (versus the positive/negative electrode terminals and the respective current collectors of the battery as is the case in Toshiyuki), the same discharge current is intrinsically present and flowing at these welded portions.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of Tanjou of optimizing the weld joint area W of the joint portion between the end portion on the outer side of the positive electrode current collector and the end portion on the inner side of the positive electrode terminal
of Toshiyuki relative to the discharge current or similar metric such as Ah (current for a given set of time) given Tanjou teaches such a technique is known for a similar weld joint area to provide the predictable result of securing a fairly large total join area to allow a large electric current discharge to flow while not being so large as to be useless in terms of space efficiency (P25).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary prima facie case of obviousness).

13.	Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2008-060407) (machine translation provided) as applied to claims 1, 4, 6, 7, 10, and 16 above, and further in view of Kim et al. (US 2015/0037652).
Regarding claims 12 and 18, Toshiyuki teaches a separator 22 is utilized (P16), but fails to disclose wherein a thermal shrinkage percentage of the separator at 160°C is equal to or greater than 0% and less than 40% as claimed.  In the same field of endeavor, Kim teaches analogous art of a separator for a lithium ion battery in which the Example 1 separator (P66; Table 1) has a thermal shrinkage percentage at each of 140°C and 170 °C of 5.0% (Table 1).  It is the position of the Examiner that such a separator at 160 °C would also be 5.0% given that when tested at values below (140 °C) and above (170 °C), the thermal shrinkage percentage is constant at 5.0%.  In other words, if the separator did not undergo further thermal shrinkage between 140 °C at 170 °C, it inherently would not undergo additional thermal shrinkage at 160 °C.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Kim further teaches the following:
[0018] The separator according to the present invention has superior thermal 
stability to the extent that it has almost no thermal shrinkage until the 
temperature reaches a decomposition temperature of the binder polymer due to 
the binder having a network structure formed from a curing reaction, and may 
also efficiently hinder the shrinkage of the polymer porous substrate due to 
the inorganic particles collected and fixed inside the network structure, so 
that the thermal shrinkage percentage of the separator is 20% or less in length 
at a temperature lower than or equal to the melting point of the porous polymer 
substrate, and 50% or less in length at a temperature higher than or equal to 

of the present invention has significantly increased heat resistance.


	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the specific separator of Kim for the separator 22 of Toshiyuki that meets the thermal shrinkage percentage property as recited (Table 1) given the Court has held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960:  selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious), wherein Kim further teaches the benefits of the use of such a separator in terms of superior thermal stability and increased heat resistance (P18).

14.	Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2008-060407) (machine translation provided) as applied to claims 1, 4, 6, 7, 10, and 16 above, and further in view of Koebler et al. (US 2016/0268645).
Regarding claims 13 and 19, Toshiyuki is silent as to what the battery capacity of the lithium ion battery is, and that it is equal to or greater than 5 Ah as claimed.  In the same field of endeavor, Koebler teaches lithium ion batteries and that configuring said batteries from 1 Ah to 5000 Ah, common sizes being 5 Ah, 10 Ah, 20 Ah, 50 Ah, 100 Ah, 400 Ah, and 500 Ah is a known technique, wherein the selection is made in order to provide enough current to the designated system (in Koebler’s system, a starter motor for a 12V system) (P17).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the lithium ion battery capacity to be a common battery capacity such as 5 Ah, 10 Ah, 20 Ah, 50 Ah, 100 Ah, 400 Ah, and 500 Ah as taught by .  

15.	Claims 2, 5, 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2012/0077065) as applied to claims 1, 3, 4, 6, 7, 10, and 16 above, and further in view of Ueda et al. (US 2017/0033342).
Regarding claims 2, 5, 8, 11, 14, and 17, Kamiya fails to disclose the maximum length of the given first-fourth non-joint portions in a short direction, and that wherein a maximum length of each of the first-fourth non-joint portions in a short direction is equal to or greater than 0.1 mm and equal to or less than 2.5 mm.  The claimed “maximum length in a short direction” of the given first-fourth non-join portions reads on a thickness of the respective negative and positive electrode current collectors.	In the same field of endeavor, Ueda teaches analogous art of a lithium ion battery and that a suitable thickness range for the positive electrode current collector is preferably 0.1 to 10 mm, and the suitable thickness of the negative current collector is preferably 0.1 to 10 mm (P64).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as thickness of the positive and negative electrode current collectors of Kamiya a thickness (reading on “the maximum length of the given first-fourth non-joint portions in a short direction”) of 0.1 to 10 mm, given Ueda teaches this is a suitable thickness range for said entities within a lithium ion battery, thereby providing the predictable results of a current collector capable of providing the necessary functions within the battery (electrical conduction, support of the active material, etc.).  In the case where the claimed prima facie case of obviousness exists (see MPEP § 2144.05).

16.	Claims 9, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2012/0077065) as applied to claims 1, 3, 4, 6, 7, 10, and 16 above.
Regarding claims 9 and 15, Kamiya teaches wherein, in a case where an area of the joint portion between the end portion on the outer side of the positive electrode current collector and the end portion on the inner side of the positive electrode terminal is set as S2 [mm2] (Kamiya teaches weld portion 25 is set to 50 mm2 – P28), and a battery capacity of the lithium ion battery is set as C1 [Ah] (Kamiya teaches the specific example of 4 Ah (P30) but also teaches that:
“In this Table, the experiments show data on only the secondary batteries with a battery capacity of 4 H.  However, it was confirmed that any secondary batteries with a battery capacity of 3 to 30 Ah exhibited the same tendency” (P46).

Thus, S2/C1 in view of the range taught for battery capacity is thus 50 mm2/(3-30 Ah) = -1.67-16.6, a range overlapping with the range claimed of, “greater than 3.25 and equal to or less than 8.86.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claims 13 and 19, Kamiya teaches wherein a battery capacity of the lithium ion battery is 3 to 30 Ah (P11, 46), a range overlapping with the range claimed of, “equal to or greater than 5 Ah.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

s 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2012/0077065) as applied to claims 1, 3, 4, 6, 7, 10, and 16 above, and further in view of Kim et al. (US 2015/0037652).
Regarding claims 12 and 18, Kamiya teaches a separator is utilized (P29), but fails to disclose wherein a thermal shrinkage percentage of the separator at 160°C is equal to or greater than 0% and less than 40% as claimed.  In the same field of endeavor, Kim teaches analogous art of a separator for a lithium ion battery in which the Example 1 separator (P66; Table 1) has a thermal shrinkage percentage at each of 140°C and 170 °C of 5.0% (Table 1).  It is the position of the Examiner that such a separator at 160 °C would also be 5.0% given that when tested at values below (140 °C) and above (170 °C), the thermal shrinkage percentage is constant at 5.0%.  In other words, if the separator did not undergo further thermal shrinkage between 140 °C at 170 °C, it inherently would not undergo additional thermal shrinkage at 160 °C.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Kim further teaches the following:
[0018] The separator according to the present invention has superior thermal 
stability to the extent that it has almost no thermal shrinkage until the 
temperature reaches a decomposition temperature of the binder polymer due to 
the binder having a network structure formed from a curing reaction, and may 
also efficiently hinder the shrinkage of the polymer porous substrate due to 
the inorganic particles collected and fixed inside the network structure, so 
that the thermal shrinkage percentage of the separator is 20% or less in length 
at a temperature lower than or equal to the melting point of the porous polymer 
substrate, and 50% or less in length at a temperature higher than or equal to 
the melting point of the porous polymer substrate.  As a result, the separator 
of the present invention has significantly increased heat resistance.


prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960:  selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious), wherein Kim further teaches the benefits of the use of such a separator in terms of superior thermal stability and increased heat resistance (P18).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Each of the following references could be applied against at least the independent claims under 102(a)(1) as anticipatory references:
Jung et al. (US 2015/0024255) as applied above as a secondary reference is also applicable as a primary reference.
	Kusukawa et al. (US 2012/0244423) teaches welding of current collectors 11 to terminal 15 via ultrasonic welder (43T, 43B – Fig. 6), wherein F11 (Fig. 8) is the obtained joint portion where the joining occurs: 


    PNG
    media_image12.png
    351
    521
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    376
    575
    media_image13.png
    Greyscale

	Yoo (US 2011/0206976) teaches an assembly in which current collectors are rolled in a variety of different configurations and joined to respective terminals in which there are joined and non-joined portions reading on the claimed features:

    PNG
    media_image14.png
    690
    658
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    290
    377
    media_image15.png
    Greyscale

Kim (US 2016/0197335):  

    PNG
    media_image16.png
    720
    668
    media_image16.png
    Greyscale


Choi et al. (US 9,882,193):

    PNG
    media_image17.png
    474
    661
    media_image17.png
    Greyscale


Shinyashiki (US 2009/0197162) teaches positive and negative electrodes with weld portions (positive electrode shown below with weld portions 17 and 18):

    PNG
    media_image18.png
    740
    616
    media_image18.png
    Greyscale

	Fujikawa (US 2011/0052971) teaches the optimization of weld spots between a current collector and terminal and positions thereof, including examples in which a first welding point is 1 mm (Example 1) and 2 mm (Example 2) from a first edge of the negative current collector Fig. 7, reproduced below).  Fujikawa further teaches the area of each weld point in mm2 (Fig. 7).

    PNG
    media_image19.png
    491
    822
    media_image19.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729